Citation Nr: 1739875	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-32 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a left rib disability.

6.  Entitlement to service connection for abdominal pain.

7.  Entitlement to service connection for a forehead scar.

8.  Entitlement to service connection for a rash on the face.

9.  Entitlement to service connection for forehead dryness.

10.  Entitlement to service connection for a head injury.

11.  Entitlement to service connection for hyperventilation.

12.  Entitlement to service connection for asthma.

13.  Entitlement to service connection for a cervical spine disability.

14.  Entitlement to service connection for a left knee disability.

15.  Entitlement to service connection for hypertension.

16.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 27, 1973 to November 26, 1973 with additional service in the National Guard from 1973 to 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In May 2017, the Veteran withdrew his request for a Board hearing.

The Board notes that the Veteran withdrew his "appeal" for entitlement to service connection for depression (not yet perfected as no statement of the case had been promulgated) in a May 2017 statement.  However, in the same communication he requested reconsideration of such claim.  The Board refers the issue of entitlement to service connection for depression to the RO for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran served with the Puerto Rican National Guard from 1973 to 1979 and with the Connecticut National Guard from 1979 to 1991.  The Board notes that some of the Veteran's records from active duty and from his National Guard service have been associated with the record.  However, the Veteran contends additional treatment during his National Guard service.  In October 2013, the Puerto Rican National Guard indicated they had no treatment records for the Veteran.  There is no indication of a response from the Connecticut National Guard.  On remand, the AOJ must attempt to obtain additional service treatment records and to verify the Veteran's periods of duty as well as status (ACDUTRA vs. INACDUTRA).

The Veteran should be asked where he has received treatment for his claimed disabilities.  Any adequately identified records should be requested and associated with the claims file.  Additionally, ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran where he has been treated for his claimed disabilities.  Then, obtain and associate with the claims file any pertinent outstanding records adequately identified by the Veteran, including all treatment records including any ongoing medical records from the VA Medical System.

2.  Request from the National Personnel Records Center (NPRC), Defense Finance and Accounting Service (DFAS), National Guard Bureau, and the Adjutant General of Connecticut, copies of the Veteran's service personnel records and service treatment records relating to his National Guard service. 

Additionally, to the extent possible, request verification of the dates of ACDUTRA and INACDUTRA service during this period.  Service records providing retirement points are insufficient in this regard.  The AOJ should prepare a summary of such dates, or document for the record why the production of a summary of service dates is not possible.

3.  After the above development has been completed, the AOJ must then undertake any additional development required to include any additional VA examinations.

4.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




